Exhibit 10.28

Amended as of May 24, 2007

2000 NON-QUALIFIED STOCK OPTION GRANT AGREEMENT

 

THIS AGREEMENT, dated as of the Grant Date, is made by and between AMPHENOL
CORPORATION a Delaware corporation (hereinafter referred to as the “Company”),
and the holder of the Certificate of Stock Option Grant, an employee of the
Company or a Subsidiary (as defined below) (hereinafter referred to as
“Optionee”).

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Class A Common Stock, par value $.001 per share (the “Common
Stock”) as indicated in the Certificate of Stock Option Grant;

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, the Committee (as hereinafter defined), appointed to administer the
Plan, has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Non-Qualified Option to Purchase
provided for herein to the Optionee as an incentive for increased efforts during
his or her employment with the Company or its Subsidiaries, and has advised the
Company thereof and instructed the Company to cause its representatives to issue
the Certificate of Stock Option Grant;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

Section 1.1 - Affiliate

“Affiliate” shall mean, with respect to the Company, any corporation or entity
directly or indirectly controlling, controlled by, or under common control with,
the Company.

Section 1.2 - Cause

“Cause” shall mean, (i) the Optionee’s willful and continued failure to perform
his or her duties with respect to the Company or its Subsidiaries which
continues beyond 10 days after notice is provided to the Optionee by the Company
or (ii) misconduct by the Optionee (x) involving dishonesty or breach of trust
in connection with Optionee’s employment, (y) which would be a reasonable basis
for an indictment of the Optionee of a felony or a misdemeanor involving moral
turpitude or (z) which the Committee determines is likely to result in a
demonstrable injury to the Company.


--------------------------------------------------------------------------------


Section 1.3 - Change of Control

“Change of Control” shall mean (i) a sale of all or substantially all of the
assets of the Company or (ii) an acquisition of voting stock of the Company
resulting in more than 50% of the voting stock of the Company being held by a
Person or Group.  See 3.1(a) for application of Change of Control.

Section  1.4 - Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.5 - Committee

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

Section 1.6 - Good Reason

“Good Reason” shall mean (i) a reduction in Optionee’s base salary (other than a
broad based salary reduction program affecting many members of management), (ii)
a substantial reduction in Optionee’s duties and responsibilities other than as
approved by the Chief Executive Officer of the Company as of the date of this
Agreement, (iii) the elimination or reduction of the Optionee’s eligibility to
participate in the Company’s benefit programs that is inconsistent with the
eligibility of similarly situated employees of the Company to participate
therein, or (iv) an  involuntary transfer of the Optionee’s primary workplace by
more than fifty (50) miles from the workplace as of the date hereof.

Section 1.7 - Grant Date

“Grant Date” shall mean the date as of which the Option to Purchase provided for
in this Agreement was granted.

Section 1.8 - Group

“Group” means two or more Persons acting together as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.

Section 1.9 - Management Stockholder’s Agreement

“Management Stockholder’s Agreement” shall mean the 2000 Management
Stockholder’s Agreement, as amended as of the Grant Date between the Optionee
and the Company.

Section 1.10 - Option to Purchase

“Option to Purchase” shall mean the non-qualified option to purchase Common
Stock granted under the Certificate of Stock Option Grant.


--------------------------------------------------------------------------------


Section 1.11 - Permanent Disability

The Optionee shall be deemed to have a “Permanent Disability” if the Optionee is
unable to engage in the activities required by the Optionee’s job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

Section 1.12 - Person

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

Section 1.13 - Plan

“Plan” shall mean The Fourth Amended 2000 Stock Purchase and Option Plan for Key
Employees of Amphenol and Subsidiaries.

Section 1.14 - Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
and the plural, where the context so indicates.

Section 1.15 -
                                                                                                                     
[Intentionally left blank]

Section 1.16 - Secretary

“Secretary” shall mean the Secretary or an Assistant Secretary of the Company.

Section 1.17 - Subsidiary

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations, or group of commonly
controlled corporations (other than the last corporation in the unbroken chain),
then owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

Section 1.18 - Trigger Date

“Trigger Date” shall mean the date hereof.


--------------------------------------------------------------------------------


ARTICLE II

GRANT OF OPTION TO PURCHASE

Section 2.1 - Grant of Option to Purchase

For good and valuable consideration, on and as of the Grant Date hereof, the
Company irrevocably grants to the Optionee, subject to Section 2.4, an Option to
Purchase any part or all of an aggregate of shares of its $.001 par value Class
A Common Stock as indicated in the Certificate of Stock Option Grant upon the
terms and conditions set forth in this Agreement.

Section 2.2 - “Grant Price”

Subject to Section 2.4, the exercise price of the shares of stock covered by the
Option to Purchase (the “Option to Purchase Grant Price”) shall be as indicated
in the Certificate of Stock Option Grant per share without commission or other
charge.

Section 2.3 - No Right to Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which are hereby expressly reserved, to terminate the employment
of the Optionee at any time for any reason whatsoever, with or without Cause.

Section 2.4 - Adjustments in Option to Purchase Pursuant to Merger,
Consolidation, etc.

Subject to Section 9 of the Plan, in the event that the outstanding shares of
the stock subject to an Option to Purchase are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares, or otherwise, the Committee shall make an adjustment in the number and
kind of shares and/or the amount of consideration as to which or for which, as
the case may be, such Option to Purchase, or portions thereof then unexercised,
shall be exercisable, in such manner as the Committee determines is reasonably
necessary to maintain as nearly as practicable the rights, benefits and
obligations that the parties would have had absent such event.  Any such
adjustment made by the Committee shall be final and binding upon the Optionee,
the Company and all other interested persons.


--------------------------------------------------------------------------------


ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1 - Commencement of Exercisability

(a)  an Option to Purchase shall become exercisable as follows:

Date Option to Purchase
Becomes Exercisable

 

Percentage of Option to Purchase
Shares Granted As to Which
Option to Purchase Is Exercisable

 

 

 

 

 

After the first anniversary of the Trigger Date

 

20

%

 

 

 

 

After the second anniversary of the Trigger Date

 

40

%

 

 

 

 

After the third anniversary of the Trigger Date

 

60

%

 

 

 

 

After the fourth anniversary of the Trigger Date

 

80

%

 

 

 

 

After the fifth anniversary of the Trigger Date

 

100

%

Notwithstanding the foregoing, (x) no Option to Purchase shall become
exercisable prior to the time the Plan is approved by the Company’s
stockholders, and (y) subject to the immediately preceding clause (x), the
Option to Purchase shall become immediately exercisable as to 100% of the shares
of Common Stock subject to such Option to Purchase immediately prior to a Change
of Control (but only to the extent such Option to Purchase has not otherwise
terminated or become exercisable).  The sale or disposition of a division,
business segment or Subsidiary of the Company shall not cause an Option to
Purchase to become immediately exercisable.  Pursuant to the authority granted
to it in Section 5.1, the Committee shall decide what, if any, Option to
Purchase shall become exercisable and when any such Option to Purchase must be
exercised upon the sale or disposition of a division, business segment or
Subsidiary of the Company.

(b)  Notwithstanding the foregoing, no Option to Purchase shall become
exercisable as to any additional shares of Common Stock following the
termination of employment of the Optionee for any reason other than a
termination of employment because of death or Permanent Disability of the
Optionee, and any Option to Purchase (other than as provided in the next
succeeding sentence) which is non-exercisable as of the Optionee’s termination
of employment shall be immediately cancelled.  In the event of a termination of
employment because of death or Permanent Disability of the Optionee and provided
that the Optionee has been employed for at least three years, the Option to
Purchase awarded hereunder shall become immediately exercisable.  If the
Optionee has not been employed for at least three years, then the Option to
Purchase shall not become exercisable for any additional shares of Common Stock.


--------------------------------------------------------------------------------


Section 3.2 - “Grant Expiration Date”

The Option to Purchase may not be exercised to any extent by the Optionee after
the first to occur of the following events:

(a) The tenth anniversary of the Grant Date; or

(b) The first anniversary of the date of the Optionee’s termination of
employment by reason of death or Permanent Disability.  For these purposes,
termination of employment shall mean the date on which the Optionee ceases
working for the Company or a Subsidiary of the Company or such later day as the
Committee in their discretion deems to be appropriate; or

(c) 90 days after termination of employment of the Optionee for any reason other
than for death or Permanent Disability.  For these purposes, termination of
employment shall mean the date on which the Optionee ceases working for the
Company or a Subsidiary of the Company or such later day as the Committee in
their discretion deems to be appropriate; or

(d) If the Committee so elects pursuant to Section 9 of the Plan, the effective
date of a Transaction (as defined in the Plan); provided, however, that the
Committee has provided Optionee with a reasonable period of notice prior to the
effective date of such Transaction in which to exercise an Option to Purchase
that has then neither been fully exercised nor become unexercisable under this
Section 3.2.

ARTICLE IV

EXERCISE OF OPTION TO PURCHASE

Section 4.1 - Person Eligible to Exercise

Except as provided in the Management Stockholder’s Agreement, during the
lifetime of the Optionee, only he or his personal legal representative may
exercise an Option to Purchase or any portion thereof.  After the death of the
Optionee, any previously exercised portion of an Option to Purchase may, prior
to the time when an Option to Purchase becomes unexercisable under Section 3.2,
be exercised by any person empowered to do so under the Optionee’s will or under
the then applicable laws of descent and distribution.

Section 4.2 - Partial Exercise

Any exercisable portion of an Option to Purchase or the entire Option to
Purchase, if then wholly exercisable, may be exercised in whole or in part at
any time prior to the time when the Option to Purchase or portion thereof
becomes unexercisable under Section 3.2; provided, however, that any partial
exercise shall be for whole shares of Common Stock only.


--------------------------------------------------------------------------------


Section 4.3 - Manner of Exercise

An Option to Purchase, or any exercisable portion thereof, may be exercised by a
Management Stockholder who is not an executive officer of the Company in the
manner described in the Section titled “Exercising Your Stock Options” appearing
in “A Guide to the Amphenol Corporation Stock Option Plan” appearing on the
Company’s Client Home Page available through www.benefitaccess.com.  An
executive officer of the Company will require the assistance of the Chairman,
the Chief Financial Officer or the General Counsel of the Company and the
assistance of Smith Barney, as the administrator of the Plan, to exercise any
Option to Purchase, or any exercisable portion thereof.

The Optionee may be asked to provide a bona fide written representation and
agreement, in a form satisfactory to the Committee, signed by the Optionee or
other person then entitled to exercise such Option or portion thereof, stating
that the shares of stock are being acquired for his own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act of 1933, as
amended (the “Act”), and then applicable rules and regulations thereunder, and
that the Optionee or other person then entitled to exercise such Option or
portion thereof will indemnify the Company against and hold it free and harmless
from any loss, damage, expense or liability resulting to the Company if any sale
or distribution of the shares by such person is contrary to the representation
and agreement referred to above; provided, however, that the Committee may, in
its absolute discretion, take whatever additional actions it deems appropriate
to ensure the observance and performance of such representation and agreement
and to effect compliance with the Act and any other federal or state securities
laws or regulations; and

In the event the Option to Purchase or any portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee, the
Committee may require appropriate proof of the right of such person or persons
to exercise the Option to Purchase.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option to Purchase does not violate the
Act, and may issue stop-transfer orders covering such shares.  Share
certificates evidencing stock issued on exercise of an Option to Purchase shall
bear an appropriate legend referring to the provisions of the second paragraph
above and the agreements herein.  The written representation and agreement
referred to in the second paragraph above shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
Act, and such registration is then effective in respect of such shares.

Section 4.4 - Conditions to Issuance of Stock Certificates

The shares of stock deliverable upon the exercise of an Option to Purchase, or
any portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company.  Such shares shall
be validly issued, fully paid and nonassessable.  The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of an Option to Purchase or portion thereof prior to
fulfillment of all of the following conditions:


--------------------------------------------------------------------------------


(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the exercise of the
Option to Purchase as the Committee may from time to time establish for reasons
of administrative convenience.  Absent such a determination by the Committee, 20
business days shall be deemed to be a reasonable period of time.

Section 4.5 - Rights as Stockholder

The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.

ARTICLE V

MISCELLANEOUS

Section 5.1 - Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option to Purchase.  In its absolute discretion, the Board of
Directors may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.

Section 5.2 - Option to Purchase Not Transferable

Except as provided in the Management Stockholder’s Agreement, neither the Option
to Purchase nor any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution
nor shall this Section 5.2 prevent a transfer of the Option to Purchase or an
interest or right therein, that is made in compliance with the federal
securities laws, to a trust or custodianship where the beneficiaries of such
trust or custodianship include only the Management Stockholder, his spouse or
his lineal descendants per the provisions of the related 2000 Management
Stockholder’s Agreement.


--------------------------------------------------------------------------------


Section 5.3 - Shares to Be Reserved

The Company shall at all times during the term of the Option to Purchase reserve
and keep available such number of shares of stock as will be sufficient to
satisfy the requirements of this Agreement.

Section 5.4 - Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him or her at the address indicated in the
records of the headquarters Human Resources Department of the Company.  By a
notice given pursuant to this Section 5.4, either party may hereafter designate
a different address for notices to be given.  Any notice which is required to be
given to the Optionee shall, if the Optionee is then deceased, be given to the
Optionee’s personal representative if such representative has previously
informed the Company of his status and address by written notice to the
Secretary of the Company under this Section 5.4.  Any notice shall be hand
delivered, delivered by overnight delivery or sent via confirmed telecopy.  Any
notice to the Optionee may also be delivered via email by the Company or the
Company’s representative to the email address of Optionee indicated in the
records of the headquarters Human Resources Department of the Company.

Section 5.5 - Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 5.6 - Applicability of Plan and Management Stockholder’s Agreement

The Option to Purchase and the shares of Common Stock issued to the Optionee
upon exercise of the Option to Purchase shall be subject to all of the terms and
provisions of the Plan and the Management Stockholder’s Agreement.  In the event
of any conflict between this Agreement and the Plan, the terms of the Plan shall
control.  In the event of any conflict between this Agreement or the Plan and
the Management Stockholder’s Agreement, the terms of the Management
Stockholder’s Agreement shall control.

Section 5.7 - Amendment

This Agreement may be amended only by a later dated instrument accepted by the
parties hereto which specifically states that it is amending this Agreement;
provided however that the Committee in its reasonable discretion may
unilaterally amend the Agreement if it determines that such amendment would be
beneficial to the Optionee.

Section 5.8 - Governing Law

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.


--------------------------------------------------------------------------------


Section 5.9 - Jurisdiction

Any suit, action or proceeding against the Optionee with respect to this
Agreement, or any judgment entered by any court in respect thereof, may be
brought in any court of competent jurisdiction in the State of Connecticut (or
if the Company moves its corporate headquarters to another state, in that
state), and the Optionee hereby submits to the non-exclusive jurisdiction of
such courts for the purpose of any such suit, action, proceeding or judgment. 
The Optionee hereby irrevocably waives any objections which he may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Connecticut (or if the Company moves its corporate
headquarters to another state, in that state), and hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in any inconvenient forum.  No suit, action or proceeding
against the Company with respect to this Agreement may be brought in any court,
domestic or foreign, or before any similar domestic or foreign authority other
than in a court of competent jurisdiction in the State of Connecticut (or if the
Company moves its corporate headquarters to another state, in that state), and
the Optionee hereby irrevocably waives any right which he may otherwise have had
to bring such an action in any other court, domestic or foreign, or before any
similar domestic or foreign authority.  The Company hereby submits to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding.  The Optionee hereby irrevocably and unconditionally waives trial by
jury in any legal action or proceeding in relation to this Agreement and for any
counterclaim therein.


--------------------------------------------------------------------------------